Citation Nr: 9905875	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  98-12 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1962.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Initially the issue in this claim was whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  In November 1998, the hearing officer at the RO 
determined that new and material evidence had been received 
and reopened the claim for service connection.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disability is not plausible.

2.  During service, the veteran was diagnosed as having 
schizoid personality. 

3. The claim for service connection for a personality 
disorder lacks legal merit.  


CONCLUSION OF LAW

1. The veteran's claim of entitlement to service connection 
for a psychiatric disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a personality disorder is legally insufficient. 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §, 3.303(c) (1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail as to that issue.  
In such a case, there is no duty to assist him further in the 
development of such claim.  38 U.S.C.A. § 5107 (West 1991).  
As will be explained below, the Board finds that the 
veteran's claim is not well grounded or otherwise lacks legal 
merit. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran seeks service connection for a psychiatric 
disability.  The service medical records show that the 
veteran was treated in April 1962 for difficulties with work, 
keeping to himself and not getting along with others.  
Aggressive reaction, and schizoid personality were diagnosed.  
A Medical Board found that the veteran had schizoid 
personality and recommended that he be discharged.  

Private medical records show that the veteran was treated in 
November 1964 after being admitted for motorcycle injuries 
and becoming upset.  He was reported to want to leave.  The 
examiner found that the veteran's history of schizophrenic 
reaction with paranoid overtones was good, but that 
depressive elements were also present.  Subsequent private 
records show various diagnoses.  In February 1984, a private 
physician indicated that the veteran exhibited schizoid 
tendencies which dated back to his days in the Navy and that 
this was why the veteran was discharged from the military.  
It was also stated that this, compounded by having had an 
accident while working as a truck driver had led to severe 
depression and emotional instability and had placed him in 
his present position of deep depression with spontaneous 
crying, feelings of inadequacy and doom.  The pertinent 
diagnoses were, reactive schizophrenic and depressive 
anxiety.  Also in February 1984, the veteran underwent 
psychological testing, including the MMPI, and the examiner 
found that passive-dependent personality was ruled out as 
well as passive aggressive personality disorder, but that 
there was evidence of significant clinical depression.  In a 
February 1984 examination, a physician stated that he had 
contacted another physician who had treated the veteran, and 
that that physician was not absolutely certain of the 
schizoid diagnosis.  In April 1984, a private physician 
diagnosed dysthymic disorder, dependent personality.  When 
hospitalized in April 1991, major depression was diagnosed.  
In a September 1998 letter, a private physician reported that 
the veteran had diagnoses of personality disorder and 
paranoid schizophrenia.  

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease incurred in service, 
or for aggravation of a preexisting injury during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  A 
psychosis will be service-connected if manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1998).  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  38 C.F.R. § 3.303(c) 
(1998).  Congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error of the 
eye, personality disorder and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes. 38 C.F.R. 
§§ 3.303(c), 4.9 (1998).

Three discrete types of evidence, must be present for a 
veteran's claim to be well grounded: (1) there must be 
competent evidence of a current disability, usually shown by 
a medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service, which may be 
shown by lay or medical evidence; and (3) competent evidence 
of a nexus between the inservice injury or disease and the 
current disability. Such a nexus must be shown by medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995) and King v. Brown, 
5 Vet. App. 19, 21 (1993).

To the extent that this service connection claim is a claim 
for a psychiatric disability, in order for it to be well 
grounded, there must have been a diagnosed, psychosis shown 
to have had an onset in service or within the first post 
service year.  Although the veteran had symptoms of 
difficulty working with people and isolation, there was no 
diagnosis of an acquired psychiatric disability in service.  
The only condition diagnosed in service was a personality 
disorder, schizoid personality, which will be considered 
below.  There is also no diagnosis of a psychosis being shown 
to a compensable degree within one year of service that such 
could be presumed to have been incurred therein. 38 C.F.R. §§ 
3.307, 3.309.  To the contrary, the medical evidence in this 
case shows that the veteran's earliest treatment occurred in 
1964, two years after service discharge, and related to 
hospitalization after a motorcycle accident.  The Board notes 
that the veteran's inservice treatment was noted by a private 
physician in February 1984.  That examiner associated the 
veteran's service treatment with his current depression.  The 
examiner also associated the veteran's current depression 
with an accident when the veteran was working as a truck 
driver.  However, this finding was apparently based on a 
history provided by the veteran.  In this regard, the Board 
notes that, although an examiner can render a current 
diagnosis based on his or her examination of the veteran, it 
bears emphasis that, without a thorough review of the 
clinical record, a diagnosis or medical opinion regarding 
etiology can be no better than the facts alleged by the 
veteran.  In effect, it is mere speculation.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also Black v. Brown, 
5 Vet. App. 177, 180 (1993).

Thus there is no showing of a psychosis in service or within 
the first post service year.  In addition there is no 
competent evidence of a nexus between the veteran's current 
complaints and service.  The veteran's testimony has been 
considered.  It is noted that he reported concerning his 
psychiatric history and that he was first treated after 
service in 1964.  He discussed his current symptoms.  A 
complete transcript of the hearing held in August 1998 is of 
record.  However, the veteran is 
not a medical expert, and therefore, is not qualified to 
proffer an opinion regarding diagnoses or onset of 
disabilities. See Espiritu v. Derwinski, 2 Vet. App. 492 

(1992); Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  Thus, 
even though for the purposes of determining whether this 
claim is well grounded, his statements are presumed true, 
such a presumption does not extend to the rendering of 
medical diagnoses which he is not competent to render.   
Without an inservice diagnosis of an acquired psychiatric 
disability or competent medical evidence of a nexus between 
the veteran's current psychiatric problems and service, the 
claim is not plausible and must be denied.  Edenfield v. 
Brown, 8 Vet.App. 384 (1995).

To the extent that the veteran's claim for service connection 
is related to the diagnosed personality disorder, it cannot 
be service connected since such a condition is not considered 
a disease or injury for VA compensation purposes. 
The law provides that congenital or developmental defects, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes. 38 C.F.R. §§ 
3.303(c), 4.9 (1998). See VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90). Such a claim must be denied since there is no legal 
merit to it. 38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim of service connection.  The veteran 
is free at any time in the future to submit evidence in 
support of his claim.   Robinette v. Brown, 8 Vet. App. 69 
(1995).

Finally, although the Board has considered and disposed of 
the veteran's claim on grounds different from that of the RO, 
the veteran has not been prejudiced by the Board's decision. 
This is because, in assuming that such claim for service 
connection was well grounded, the RO accorded the claim 
greater consideration than in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 


ORDER

Service connection for an acquired psychiatric disability is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

